    Case 4:20-cv-03709 Document 14-1 Filed on 11/01/20 in TXSD Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


STEVEN HOTZE, M.D.; WENDELL
CHAMPION; HON. STEVE TOTH; and
SHARON HEMPHILL,
                                                       Civil Action No. 4:20-cv-03709
                     Plaintiffs,

       v.

CHRIS HOLLINS, in his official capacity as Harris
County Clerk,

                     Defendant,

       and

MJ FOR TEXAS; DSCC; DCCC; MARY
CURRIE; CARLTON CURRIE; JEKAYA
SIMMONS; and DANIEL COLEMAN,

                     Proposed Intervenor-
                     Defendants


ORDER ON MOTION TO APPEAR REMOTELY AND ON BEHALF OF ATTORNEY-
              IN-CHARGE AT NOVEMBER 2 HEARING

       Upon consideration of Proposed Intervenor-Defendants MJ for Texas, DSCC, DCCC,

Mary Currie, Carlton Currie, Jr., Jekaya Simmons, and Daniel Coleman’s Motion to Appear

Remotely and on Behalf of Attorney-In-Charge (ECF No. 12), the Motion is GRANTED.

       Attorney John Devaney is hereby permitted to appear at the Court’s November 2, 2020

hearing on behalf of Proposed Intervenor-Defendants remotely and on behalf of Attorney-In-

Charge Skyler Howton.



Date: _______________                               ____________________________
                                                    Hon. Andrew S. Hanen
                                                    United States District Judge
